 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   EARL CHILDS,                                         Case No.: 19-cv-0362-GPC-MSB
     CDCR #F-14068,
12
                                         Plaintiff,       ORDER DIRECTING CLERK OF
13                                                        COURT TO ADMINISTRATIVELY
                           v.                             CLOSE FILE
14
     D. PARAMO; CARIE COVEL; JESSE
15   JUAREZ; PATRICK COVELLO; E.
16   FRIJAS; L. GARNICA; V. SOSA; C.
     ODELL; LADONNA MUNOZ; S.
17   WHITING; P. CAROLMAGNO; C.
18   FROST; GILLIS; CDCR,
19                                    Defendants.
20
21         Earl Childs, (“Plaintiff”), currently housed at Kern Valley State Prison located in
22   Delano, California, and proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983
23   on February 21, 2019. See Compl. at 1, ECF Doc. No. 1.
24         On May 13, 2109, Plaintiff notified the Court that he did not intend to open a new
25   case but rather he intended the pleading he filed in this action to be an amended
26   complaint in another action he had previously filed in this Court. See ECF No. 7.
27   A court “‘may take notice of proceedings in other courts, both within and without the
28   federal judicial system, if those proceedings have a direct relation to matters at issue.’”

                                                      1
                                                                                 19-cv-0362-GPC-MSB
 1   Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic,
 2   Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)).
 3         The Court takes judicial notice of Childs v. Paramo, et al., S.D. Cal. Civil Case
 4   No. 3:18-cv-2796. A review of the Court’s docket in this matter indicates that the Court
 5   dismissed Plaintiff’s Complaint on April 22, 2019 for failing to state a claim. Id., ECF
 6   No. 6. Plaintiff was granted leave to file an amended pleading. Id. This matter also
 7   seems to involve the same facts and parties found in the matter currently before this
 8   Court which Plaintiff filed on February 21, 2019.
 9         Accordingly, the Court directs the Clerk of Court to administratively close S.D.
10   Cal. Civil Case No. 3:19-cv-00362-GPC-MSB and file Plaintiff’s Complaint, see ECF
11   No. 1, as Plaintiff’s First Amended Complaint in S.D. Cal. Civil Case No. 3:18-cv-2796.
12   The Clerk of Court is also directed to file Plaintiff’s Exhibits in support of his Complaint,
13   see ECF No. 5, as Exhibits in support of his First Amended Complaint in S.D. Cal. Civil
14   Case No. 3:18-cv-2796.
15         Plaintiff is cautioned that all of his pleadings that he seeks to file with the Court
16   must clearly show the proper case number.
17         IT IS SO ORDERED.
18   Dated: May 20, 2019
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                  19-cv-0362-GPC-MSB
